Citation Nr: 1710869	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-48 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a gastrointestinal condition.

2. Entitlement to service connection for a pulmonary condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1980.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In April 2011, the Veteran failed to appear for a travel Board hearing.  Consequently, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

In March 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the Veteran's claims.

The issue of entitlement to service connection for a gastrointestinal condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no etiological link between the Veteran's spontaneous pneumothorax of the left lung in service and his current diagnoses of chronic obstructive pulmonary disease (COPD) with emphysema and asthma.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disease have not been met.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1132, 1133, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.300, 3.303, 3.304, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, the VA has met all statutory and regulatory provisions regarding its duty to notify and assist the Veteran in the development of his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); see 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, prior to the July 2009 adjudication of the claim, a May 2009 letter was sent to the Veteran, which fully addressed all notice elements with respect to his claim for service connection for a pulmonary disease.  This letter also provided information as to what evidence was required to substantiate the claim, the respective responsibilities of the VA and the Veteran, as well as notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 489 (2006).

In his May 2009 Statement in Support of Claim, the Veteran advised he received treatment from D.R.M. Hospital for an episode of spontaneous pneumothorax post-separation.  Consequently, the VA sent the Veteran a September 2010 letter asking that he complete and return an Authorization and Consent to Release Information form if he would like the VA to obtain the treatment records.  See September 2010 Duty to Assist Letter.  However, the Veteran did not complete and return the form.  As a result, the VA was unable to request those treatment records on his behalf.  Further, the Veteran has not submitted any such treatment records himself.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street; the veteran cannot passively wait where he may or should have information that is essential in obtaining the necessary evidence).

The Board notes the VA was unable to obtain the Veteran's complete service treatment records (STRs), through no fault of his own, despite requests in July 1981, August 1981, August 1982, August 1983, and December 2008.  See May 2010 Formal Finding on the Unavailability of Complete STRs.  As a result, a letter was sent to the Veteran in April 2010 in compliance with 38 C.F.R. § 3.159(e), following which the VA made its May 2010 Formal Finding on the Unavailability of Complete STRs.  See April 2010 Duty to Assist Letter.  Consequently, the Board acknowledges there is a heightened duty to assist, which extends to the Board's reasons or bases for its findings and conclusions as well as the Board's consideration of the benefit of the doubt doctrine.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the Board notes there are STRs associated with the claims file pertinent to the claim decided herein.

Additionally, in August 2009, the Veteran raised a general theory of entitlement to service connection based on possible exposure to asbestos.  See August 2009 Statement in Support of Claim.  The VA followed up with a September 2009 letter requesting additional information regarding this theory of entitlement.  See September 2009 Duty to Assist Letter.  However, the VA has received no response from the Veteran.  See Wood, supra.  Therefore, the Board has no evidence of record pertaining to actual asbestos exposure.  See Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding that there is no presumption of asbestos exposure for personnel who served aboard Navy ships).

The claims file contains the Veteran's lay statements, service personnel records, all available treatment records, VA and private treatment records, and Social Security Administration (SSA) records.  The Board has carefully reviewed the claims file and finds there is no outstanding available evidence that has been identified.  

In connection with his claim, the Veteran was afforded a VA examination in July 2010.  In June 2013, the Board determined the July 2010 VA examination was inadequate because the VA examiner's opinion was based on an incomplete history of the claimed condition.  See June 2013 Board Decision.  Accordingly, this matter was remanded for another VA examination.  

In July 2013, the Veteran was afforded another VA examination.  In so far as the respiratory conditions portion of the July 2013 VA examination is concerned, because it was conducted by a competent medical professional, who considered the Veteran's lay statements and medical history and provided an opinion with a complete rationale, the Board finds that VA examination is adequate to adjudicate the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the disability is a fully informed one) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, neither the Veteran nor his representative has asserted the July 2013 VA examination is inadequate.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

In accordance with the Board's March 2016 remand directives, the RO obtained documentation from the SSA.  As such, the Board finds there has been substantial compliance with the Board's March 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Analysis

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 U.S.C.A. § 1113(b); 38 C.F.R 
§ 3.303(d).  However, for claims received after June 9, 1998, direct service connection is precluded for any disability attributed to the veteran's use of tobacco products during service.  38 C.F.R. § 3.300.

In order to prove service connection, there must be competent and credible evidence of (1) current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Although service connection may be granted on a presumptive basis for certain chronic diseases, the pulmonary conditions attributed to the Veteran's current diagnosis are not included among the chronic diseases eligible for presumptive service connection.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.307(a)(3), 3.309(a).

The Veteran contends that he continues to experience chest pain and a burning sensation in his lungs, which is related to the spontaneous pneumothorax he experienced in service.  See May 2009 Letter from Veteran; see also August 2009 Statement in Support of Claim.  

A review of the Veteran's service treatment records (STRs) shows that a month prior to separation from service the Veteran was hospitalized for spontaneous pneumothorax of the left lung.  See June 1980 Inpatient Admission/Disposition Record.   As a result, a chest tube was placed in his left lung.  Id.  Subsequently, in July 1980, the chest tube was removed.  See July 1980 Naval Regional Medical Center Narrative Summary.  Following the chest tube removal, an x-ray showed the Veteran's left lung had re-expanded, so he was released as fit for duty.  Id.; see also July 1980 Department of Radiology Naval Regional Medical Center (noted no evidence of left pneumothorax following chest tube removal).

Within a year following separation from service, the Veteran was hospitalized due to another episode of spontaneous pneumothorax of the left lung.  See June 1981 Admission Summary Sheet.  Again, a chest tube was placed in his left lung and removed after six days because the pneumothorax had resolved.  See June 1981 Discharge Summary.  The Veteran was discharged with an "excellent prognosis."  Id.; see also June 1981 X-Ray Report (noted residual of pneumothorax was identified).

Although the Veteran claims he experienced a third episode of spontaneous pneumothorax, as noted above, there is no medical evidence of record to corroborate this contention.  See July 2010 VA Examination Report (Veteran claimed he received treatment from D.M. Hospital for a third left spontaneous pneumothorax in the summer of 1986).

Subsequently, in May 1982, despite complaints of pain in his upper left chest and shortness of breath, a chest x-ray revealed there was no evidence of pneumothorax.  See May 1982 History/Physical Examination.  Noting the Veteran's lungs were clear, the examiner indicated an impression of tendinitis from over use based on the Veteran's contemporaneous report of lifting a lot of weight and complaint of shoulder pain .  Id.

The next documented medical reference to chest pain comes in February 1996.  See February 1996 Hospital Outpatient Record.  At that time, the Veteran reported lifting a piece of furniture following which he began experiencing low back and chest pain.  While noting his history of pneumothorax, the examiner reported the Veteran's breathing sounds were equal bilaterally.  In the end, he was diagnosed with chest wall pain.  

The first documented diagnosis of a pulmonary condition of record following separation from service comes in March 2008; 28 years post-separation.  See July 2009 VA Pulmonary Nursing Outpatient Note.  At that time, a chest computed tomography (CT) scan revealed the Veteran had chronic lung disease with pulmonary interstitial fibrosis and bullous emphysema.  

Despite the Veteran's contention that he has suffered from chronic bronchitis following service, the Board notes the medical evidence of record is silent as to any diagnosis of the same.  Cf. March 2009 Internal Medicine Attending Note (noted acute bronchitis among the Veteran's active problems). 

Based on the aforementioned evidence of record, it is clear the elements of a current disability and an in service incurrence have been met.  Next, the Board must determine whether there is a nexus or link between the current disability and the in service disease.

The Board acknowledges the Veteran is competent to provide evidence regarding the symptoms he exhibits.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  To that extent, the Board finds the Veteran's lay statements regarding his pulmonary symptoms competent and credible.  

However, as they relate to the etiology of a pulmonary condition, the Board is unable to accord the Veteran's lay statements any probative weight because he is not competent to render a medical diagnosis or opinion on such a complex medical question.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis); see also Barr, supra. 

In that regard, the Board finds that the July 2013 VA Examination Report is the most probative evidence of record. 

In July 2013, the Veteran was afforded his second VA examination.  See July 2013 VA Examination Report.  This VA examiner noted his prior diagnoses of spontaneous pneumothorax in 1980 and 1981, as well as current diagnoses of chronic obstructive pulmonary disease (COPD) with emphysema and asthma.  As a part of the examination, the VA examiner conducted a comprehensive review of the Veteran's medical history and records.  Among the medical records reviewed were a chest CT scan from February 2010 and a PFT from July 2013.  The chest CT scan revealed the Veteran had extensive severe changes of emphysema, and the PFT indicated that despite his multiple respiratory conditions his emphysema was predominately responsible for his limitation of pulmonary function.

The VA examiner opined that it was less likely than not that any of the Veteran's current pulmonary conditions were attributable to nor aggravated by his service.  Noting that both of the Veteran's episodes of spontaneous pneumothorax resolved completely without any residuals, the VA examiner explained that spontaneous pneumothoraxes were self-limiting conditions, which typically completely heal following lung re-expansion with chest tube placement.  Further, the VA examiner explicitly stated that episodes of spontaneous pneumothorax do not result in chronic, progressive, ongoing lung conditions, which includes his present diagnoses.  With respect to the Veteran's COPD with emphysema and asthma, the VA examiner unequivocally stated it was due to his long, extensive history of tobacco abuse. 

As noted above, the Veteran was afforded two VA examinations; one in July 2010 and another in July 2013.  See July 2010 VA Examination Report; see also July 2013 VA Examination Report.  Although the Board previously found the July 2010 VA Examination Report inadequate to adjudicate this claim, the Board finds it is instructive in conjunction with the July 2013 VA examination.

At his first VA examination, the Veteran reported that he has been a smoker since 1978, and smoked 2 packs per day.  See July 2010 VA Examination Report.  In fact, the evidence of record is clear; the Veteran has a protracted history of tobacco use.  See September 1998 Clinical Notes F.R.W. Health Services (noted the Veteran was a smoker, who smoked one and a half packs per day for the past 25 years); see also November 2008 VA Pulmonary Clinic Nursing Outpatient Note (Veteran reported smoking 15 cigarettes per day); see also VA Medicine Clinic Staff Note (noted the Veteran is still smoking 10-15 cigarettes per day).

Upon examination, the July 2010 VA examiner found the Veteran did not have  any abnormal breathing sounds, despite noting his breath sounds were possibly slightly decreased because they were clear and well heard in all lung fields.  See July 2010 VA Examination Report.  Additionally, the VA examiner reviewed a chest CT scan from February 2010, and conducted a pulmonary function test (PFT).  Ultimately, the VA examiner diagnosed the Veteran with COPD, while noting his prior diagnoses of spontaneous pneumothorax.  

The VA examiner opined the Veteran's COPD was not caused by his spontaneous pneumothorax in service.  Citing there is no medical evidence that COPD is brought on by one or repeated instances of pneumothorax, the VA examiner explained that spontaneous pneumothorax occurs randomly, without a known cause.  See June 1981 X-Ray Report (nothing that no underlying etiology for the pneumothorax could be identified).  Further, the VA examiner determined the Veteran's CT scan showed findings consistent with COPD in both lungs, not just his left lung.  See July 2010 VA Examination Report.  Moreover, the VA examiner noted that medical literature indicates, to the contrary, that COPD is the cause of spontaneous pneumothorax due to the rupture of blebs in the apical lobes.

Notably, there is no medical evidence of record contradicting the nexus opinions of the July 2010 and July 2013 VA Examination Reports.  As such, the Board finds there is no competent evidence of a nexus or link between the Veteran's in service episode of spontaneous pneumothorax of the left lung and his current disability of COPD with emphysema and asthma.  Even if the Veteran was competent to provide such an opinion, the opinions of the VA examiners, taken together, outweigh that of the Veteran.  The examiners have medical expertise, training, and eduction that the Veteran is not shown to have, and their opinions would be afforded more probative weight.

Accordingly, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a pulmonary condition.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b); see 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).


ORDER

Service connection for a pulmonary condition is denied. 


REMAND

The Veteran contends that he began experiencing stomach pain approximately three years into his active service, and continued to experience stomach pain following separation from service.  See May 2009 Letter from Veteran; see also August 2009 Statement in Support of Claim.

As noted above, in June 2013 the Board remanded this matter for another VA Examination.  With respect to the claimed gastrointestinal condition, the Board directed the RO to "[s]chedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any stomach/gastrointestinal condition(s)."  See June 2013 Board Decision (emphasis added).

Subsequently, in July 2013, the Veteran was afforded another VA examination.  See July 2013 VA Examination Report.  At that time, the VA examiner rendered an opinion regarding his prior diagnoses of hemorrhagic gastropathy and gastroesophageal reflux disease.  However, the VA examiner did not address the Veteran's November 2002 diagnosis of acute pancreatitis despite referencing this diagnosis in the Examination Report.  See July 2013 VA Examination Report.

Since the November 2002 diagnosis of acute pancreatitis occurred during the pendency of this appeal, the Board must address this "current disability" in any decision rendered.  See June 2013 Board Decision (noting this claim may be adjudicated as an original claim because the VA did not have all the Veteran's service treatment records at the time of the August 1983 rating decision); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a "current disability" is satisfied when a veteran has a disability at the time a claim for VA compensation is filed or during the pendency of that claim).

As pancreatitis is a gastrointestinal condition, the Board finds another remand is necessary to determine whether it is at least as likely as not the Veteran's acute pancreatitis is caused by or otherwise related to his service. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the July 2013 VA examiner for an addendum opinion.  If the July 2013 VA examiner is unavailable, the addendum opinion should be rendered by another examiner.  The need for another clinical evaluation is left to the discretion of the examiner offering the addendum opinion.

After reviewing the record, examiner should:

a. Attempt to reconcile all prior diagnoses of stomach and/or gastrointestinal conditions in evidence during the pendency of the claim, to include the Veteran's November 2002 diagnosis of acute pancreatitis, with the July 2013 examination findings.

b. If any prior diagnosis cannot be reconciled with the July 2013 examination findings, opine as to whether it is at least as likely as not (50 percent probability or greater) the stomach and/or gastrointestinal condition is caused by or otherwise related to the Veteran's hemorrhagic gasthropathy or any other event, disease, or injury in service.

2. Upon receipt of the addendum opinion requested above, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


